Name: Commission Regulation (EC) NoÃ 1287/2005 of 4 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5.8.2005 EN Official Journal of the European Union L 204/1 COMMISSION REGULATION (EC) No 1287/2005 of 4 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 4 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,5 096 41,1 999 42,8 0707 00 05 052 65,8 096 39,7 999 52,8 0709 90 70 052 43,4 999 43,4 0805 50 10 382 67,4 388 56,6 524 81,1 528 68,1 999 68,3 0806 10 10 052 104,8 220 81,8 624 135,4 999 107,3 0808 10 80 388 79,8 400 66,6 508 67,4 512 62,2 528 73,3 720 73,9 804 71,2 999 70,6 0808 20 50 052 108,7 388 63,9 512 20,3 528 53,2 800 50,6 999 59,3 0809 20 95 052 306,3 400 254,5 404 254,5 999 271,8 0809 30 10, 0809 30 90 052 111,6 999 111,6 0809 40 05 094 49,8 624 63,8 999 56,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.